Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalonde (US 6,270,493).
Regarding claim 1, Lalonde discloses a cryoablation device comprising:(a) an elongate body; (b) an expandable balloon operably coupled to the elongate body (view figure 6 with balloon 6000), wherein the expandable balloon is configured to receive an ablation fluid (column 8, lines 55-67 discusses the circulation of fluid), wherein the expandable balloon is further configured to be positionable within a gallbladder (the device is designed to be used within conduits of the body and would be capable of being positioned within the gallbladder); (c) a conduit associated with the elongate body, wherein the conduit is operably coupled to the expandable balloon such that the ablation fluid is transportable to the expandable balloon via the conduit (column 8, line 55- column 9, line 46 discusses the circulation of fluid within the catheter length and to the balloon); and (d) at least one first suction opening (vacuum outlet 6200) defined in the elongate body .  
Regarding claim 2, Lalonde discloses the cryoablation device of claim 1, wherein the elongate body is a cryoprobe body or a catheter body (catheter 400 is a cryocatheter).  
Regarding claim 4, Lalonde discloses the cryoablation device of claim 1, wherein the at least one first suction opening is defined in the elongate body proximal to the expandable balloon (column 8, lines 63-66; the vacuum return allows the fluid to circulate through the balloon near proximal end 51a).  
Regarding claim 6, Lalonde discloses the cryoablation device of claim 1, wherein the ablation fluid is a cryogen (catheter 50 provides coolant via coolant fluid flow, column 9, lines 20-30).  
Regarding claim 7, Lalonde discloses the cryoablation device of claim 6, wherein the cryogen is liquid cryogen or gas cryogen (catheter 50 provides coolant via coolant fluid flow, column 9, lines 20-30).  
Regarding claim 8, Lalonde discloses the cryoablation device of claim 1, further comprising a cryogen lumen defined within the elongate body (inner balloon 51, column 9 lines 20-30), wherein the cryogen lumen is configured to receive a cryogen (inner balloon 51 is fed by coolant injection tube 1; column 9, lines 24-26), wherein the ablation fluid is a conductive fluid (the thermal treatment fluid circulates within balloon 6000; column 8, lines 65-67).   
Regarding claim 9, Lalonde discloses the cryoablation device of claim 1, wherein the elongate body comprises a suction lumen defined therein, wherein the suction lumen is in fluidic communication with the at least one first suction opening (vacuum outlet 6200 allows the fluid to circulate through the balloon chamber 600 and coolant then passes to the vacuum return passage; column 8, lines 65-67).  
Regarding claim 10, Lalonde discloses the cryoablation device of claim 1, wherein the conduit comprises a lumen defined in the elongate body, wherein the lumen is in fluidic communication with an interior of the expandable balloon (fluid inlet 6100 providing force fluid flow within catheter embodiment 50 to expansion balloon 6000; column 8, lines 55-67).  

Claim(s) 19, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saab (US 6,623,516).
Regarding claim 19, Saab discloses a cryoablation device comprising:(a) a cryogen probe comprising an elongate probe body (catheter 10; multiple lumens within catheter tube 12 can be used to circulate a cryogenic fluid; column 11, 36-57); (b) an elongate slidable body comprising (catheter tube 12 configured to be open at both ends to fit over a wire guide 13; column 8, lines 50-53): (i) a probe lumen defined within the elongate slidable body (central conduit 11 within catheter tube 12 receives wire guide 13, view figures 1-2), wherein the elongate slidable body is slidably positioned over the elongate probe body such that the elongate probe body is disposed within the probe lumen (catheter tube 12 configured to be open at both ends to fit over a wire guide 13 and is capable of sliding; column 8, lines 50-53); and (ii) a suction lumen defined within the elongate slidable body (suction lumen 22 supplying fluid to exit port 50, where suction lumen 22 is defined by sleeves 14 and 20 that are readily collapsible under vacuum, column 10, lines 5-10 and 55-58); (c) at least one suction opening defined in an outer wall of the elongate slidable body, wherein the at least one suction opening is in fluid communication with the suction lumen (exit port 50 on manifold 32 receives fluid from outlet suction fluid lumen 22; column 10, lines 5-10); and (d) a fluid tube coupled with the elongate slidable body (fluid inlet port 42 attached to fluid lumen 16; column 9, lines 15-20), the fluid tube comprising a fluid tube lumen in fluid communication with the suction lumen of the elongate slidable body (fluid connection means 18 places end of fluid lumen 16 in direct fluid communication with suction lumen 22; column 9. Lines 13-16).  
Regarding claim 21, Saab discloses the cryoablation device of claim 19, wherein the elongate slidable body is an elongate sleeve (catheter tube 12 configured to be open at both ends to fit over a wire guide 13 and is capable of sliding; column 8, lines 50-53).  
Regarding claim 25, Saab discloses the cryoablation device of claim 19, wherein the elongate slidable body comprises a substantially flexible material (claim 1 discusses an elongate flexible catheter).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 6,270,493) in view of Sahota (US 5,951,514).
Regarding claims 3, 5 and 12, Lalonde discloses the cryoablation device of claim 1, but fails to disclose wherein the at least one first suction opening is defined in the elongate body distal to the expandable balloon; at least one second suction opening defined in the elongate body, wherein the at least one first suction opening is defined in the elongate body distal to the expandable balloon and the at least one second suction opening is defined in the elongate body proximal to the expandable balloon; wherein the at least one first suction opening comprises a plurality of at least one first suction openings defined along the length of the elongate body and within the gaps.  However, Sahota discloses multi-lobed balloon catheter 62 includes one or more balloons 54 shown adjacent along the body of the catheter 62, with delivery apertures 56 providing suction when suction is applied to delivery lumen 72, are positioned in gaps between one or more balloons 54, with at least one aperture 56 on located proximally from at least one balloon lobe 54; annotated figure 10; figures 9, 10; column 8, lines 30-40, lines 54-58). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the cryoablation device of Lalonde incorporate multiple suction source locations and balloons as taught by Sahota. Doing so would allow for removal of fluid before treatment if needed as well as to ensure clear areas along the catheter to remove fluid during treatment.
Regarding claims 11 and 14, Lalonde discloses the cryoablation device of claim 1, but fails to disclose wherein the expandable balloon comprises at least two lobes, wherein the two lobes are disposed radially adjacent to each other along a length of the elongate body, wherein the at least two lobes define gaps disposed therebetween. However, Sahota discloses wherein the expandable balloon comprises at least two lobes, wherein the two lobes are disposed radially adjacent to each other along a length of the elongate body, wherein the at least two lobes define gaps disposed there between (multi-lobed balloon catheter 62 includes one or more balloons 54 shown adjacent along the body of the catheter 62, with delivery apertures 56 providing suction when suction is applied to delivery lumen 72, are positioned in gaps between one or more balloons 54; figure9, 10; column8, lines 30- 40, lines 54-58). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Lalonde with the device of Sahota to provide an expandable balloon comprising at least two axially adjacent lobes along the length of the body with gaps disposed there between for the advantage of maneuvering and dilating vessels of multiple bends as well as providing site-specific parenteral treatment delivery, as taught by Sahota. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 6,270,493) in view of Saab (US 6,623,516).
Regarding claim 13, Lalonde discloses the cryoablation device of claim 1, but fails to disclose wherein the elongate body comprises a guidewire lumen defined within the elongate body.  However, Saab discloses wherein the elongate body comprises a guidewire lumen defined within the elongate body (catheter 10 includes catheter tube 12 configure to fit over guidewire 13; column 8, lines 25-27 and lines 50-53). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the catheter device of Lalonde incorporate the guidewire catheter of Saab. Doing so provides for enhanced navigation and steering of the catheter.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saab (US 6,623,516) in view of Sahota (US 5,951,514).
Regarding claim 20, Saab discloses the cryoablation device of claim 19, but fails to disclose wherein the at least one suction opening comprises a plurality of suction openings defined in the outer wall of the elongate slidable body. However, Sahota discloses multi-lobed balloon catheter 62 includes one or more balloons 54 shown adjacent along the body of the catheter 62, with delivery apertures 56 providing suction when suction is applied to delivery lumen 72, are positioned in gaps between one or more balloons 54, with at least one aperture 56 on located proximally from at least one balloon lobe 54; annotated figure 10; figures 9, 10; column 8, lines 30-40, lines 54-58). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the cryoablation device of Lalonde incorporate multiple suction source locations and balloons as taught by Sahota. Doing so would allow for removal of fluid before treatment if needed as well as to ensure clear areas along the catheter to remove fluid during treatment.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saab (US 6,623,516) in view of Sahota (US 5,951,514). 
Regarding claims 22-24, Saab discloses the cryoablation device of claim 19,  but fails to disclose further comprising a deployable retention structure disposed along a length of the elongate slidable body; the deployable retention structure comprises a deployed configuration and an undeployed configuration; and wherein the deployable retention structure comprises at least two hinged sections hingedly coupled to the outer wall of the elongate slidable body, wherein the at least two hinged sections are moveable between a deployed configuration and an undeployed configuration.  However, Xiao discloses wherein the deployable retention structure comprises a deployed configuration and an undeployed configuration comprising at least two hinged sections (deployable catheter 10; column 3, lines 30-40; column 2, lines 34-45). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the catheter of Saab be made of a retention structure as taught by Xiao. Doing so allows for better manipulation of the treatment end and increased placement support which allows for prevention of unintentional damage to healthy tissue. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: A method of performing a gallbladder ablation, the method comprising: positioning a cryoablation device within a gallbladder, wherein the cryoablation device comprises:(a) an elongate body; (b) an expandable balloon operably coupled to the elongate body; (c) a cryogen conduit associated with the elongate body, wherein the cryogen conduit is operably coupled to the expandable balloon; and (d) at least one first suction opening defined in the elongate body; filling the expandable balloon with cryogen via the cryogen conduit; and causing the gallbladder to contract and thereby contact the expandable balloon by applying suction via a lumen within the elongate body and the at least one first suction opening.  
The prior art fails to disclose the method as claimed. The prior art does discuss the contraction of a gallbladder; however, this commonly done with chemicals produced by the body and not outside sources. The prior art fails to disclose the method steps of suctioning the walls of the gallbladder to cause it to contract around the cryogenic treatment balloon as claimed. 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed method steps without the motivation provided by the applicant.
Claims 15-18 and 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794